Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 5, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00518-CV



            IN RE CITY NATIONAL ROCHDALE, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-84191

                         MEMORANDUM OPINION

      On July 2, 2019, relator City National Rochdale, LLC filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Steven
Kirkland, presiding judge of the 334th District Court of Harris County, to set aside
his June 21, 2019 order granting real party in interest’s motion to compel relator’s
production of documents.
       Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. This court’s stay order entered on
July 2, 2019 is lifted.


                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                           2